 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for Defendants

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   ALI MOSLEH, ET AL.,
                                                           CASE NO. 1:19-cv-00656-LJO-BAM
11                                Plaintiffs,
                                                           STIPULATION AND ORDER TO
12   v.                                                    EXTEND RESPONSIVE PLEADING
                                                           DEADLINE
13   MICHAEL R. POMPEO, ET AL.,
14                                Defendants.
15

16

17

18          Plaintiffs, by and through their attorneys of record, and defendants, by and through their

19 attorneys of record, hereby stipulate to extend the deadline for defendants’ responsive pleading to
20 August 9, 2019, in light of the fact that this case may soon be moot.

21 //

22 //

23 //

24 //

25 //
26 //

27 //

28

29
                                                       1
30
 1                                                       Respectfully submitted,

 2 Dated: July 16, 2019                                  McGREGOR W. SCOTT
                                                         United States Attorney
 3

 4

 5                                             By:       /s/ Edward A. Olsen
                                                         EDWARD A. OLSEN
 6                                                       Assistant United States Attorney
                                                         Attorneys for Defendants
 7

 8
 9
     Dated: July 16, 2019                                /s/ Curtis Lee Morrison
10                                                       CURTIS LEE MORRISON
                                                         Law Office of Rafael Urena
11
                                                         Attorney for Plaintiffs
12

13

14

15                                              ORDER

16               Pursuant to the stipulation of the parties, and good cause appearing, IT IS HEREBY

17 ORDERED that the deadline for Defendants to respond to the complaint is extended to August 9,

18 2019.    The parties are advised that no further extensions of time will be granted absent a

19 demonstrated showing of good cause.
   IT IS SO ORDERED.
20

21      Dated:     July 17, 2019                            /s/ Barbara   A. McAuliffe      _
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25
26

27

28

29
                                                     2
30
